Gavin, J.
The appellant’s complaint was in four *191paragraphs, to each of which the separate and several demurrers of the defendants, the appellees, were sustained with proper exceptions.
Filed Nov. 21, 1894.
The correctness of these rulings is presented to us by two assignments of error, each of which asserts as the cause of error the sustaining of the demurrer to “the 1st, 2d, 3d and fourth paragraphs of the complaint.”
This assignment can only be sustained by showing that all of the paragraphs were good. The assignment challenges all the rulings jointly, and not each severally. Noe v. Roll, 134 Ind. 115.
There is no claim made by counsel for the appellant that the first paragraph of the complaint is good, and we are satisfied that it is clearly bad. The appeal can not, therefore, be sustained. We may add, however, that we have examined the other paragraphs of the complaint, and are well satisfied that the court did not err in sustaining the demurrers to all of them.
The strongest of them falls short of making a case in appellant’s behalf. It is not insisted that the words charged are such as would ordinarily be libelous. If a recovery is sought because of injury to one in his profession or business, the business or profession should be pleaded as a substantive and traversable fact. Pollock v. Hastings, 88 Ind 248.
The pleading in question contains no allegation whatever as to appellant’s profession or business.
Judgment affirmed.